Exhibit 10.27

First Amendment to Employment Agreement

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “First Amendment”), dated
March 31, 2005, amends the original Employment Agreement entered into by and
between HemaCare Corporation (the “Company”) and Joshua Levy, M.D. (the
“Employee”) on March 31, 2000.

Agreement

All terms and conditions of the Employment Agreement shall remain unchanged
except as follows:

1.                                       Compensation

Paragraph 3.1 shall remain the same except base salary shall be $225,000 per
annum.

2.                                       Incentive Compensation

Paragraph 3.2 shall be deleted in its entirety and replaced with:

Employee shall participate in a bonus program up to 30% of base salary for
achieving specific goals, determined by the Chief Executive Officer. The bonus
structure will put 100% of Employee bonus at risk. Bonuses will be paid annually
in March. Upon execution of this First Amendment, Employee shall receive a
one-time $20,000 bonus payment separate from the bonus previously described.

3.                                       Fringe Benefits

(a)   Paragraph 3.3 shall be deleted in its entirety and replaced with:

Employee shall be eligible for all fringe benefits as stated in the HemaCare
Corporation Personnel Manual, as modified from time to time, except for items
specifically identified below, and those which are from time to time provided to
other employees of the Company holding senior executive positions.

(b)   Paragraph 3.3.1 shall be deleted in its entirety and replaced with:

1.               Paid Time Off (“PTO”): 24 days plus accrued PTO as of March 31,
2005. Vacation and sick days are no longer provided by the Company. Frozen sick
balance, available for absences due to illness, shall also roll forward.

1


--------------------------------------------------------------------------------


2.               Health/Dental insurance as available to all HemaCare staff in
California.

3.               Long-term disability insurance equal to two-thirds of an annual
amount of $200,000, pursuant to the terms of such insurance policy, provided
that such insurance is commercially available at reasonable terms.

4.               Term life insurance in the amount of $1,000,000, provided that
such insurance is available on commercially reasonable terms.

5.               Participation in the Company’s 401(k) Plan.

6.               Car allowance at $1,000 per month.

In Witness Whereof, the parties intending to be legally bound, have executed
this First Amendment to Employment Agreement.

HemaCare Corporation

Employee:

 

 

 

 

By:

/s/ Judi Irving

 

/s/ Joshua Levy 4/13/05

 

Name: Judi Irving

Joshua Levy, M.D.

Title: President and CEO

 

 

2


--------------------------------------------------------------------------------